PER CURIAM.
Leebern Allen was suspended from tbe practice of law from June 25, 1948 to June 25, 1949, 307 Ky. 855, 212 S. W. 2d 328. He began practicing immediately after tbe expiration of bis suspension period. Complaint was made that be engaged in tbe practice of law during tbe period of bis suspension and that be began practicing without making application for reinstatement. There was also a groundless charge that be bad exacted an unwarranted fee in one case. After the matter was brought to tbe attention of this Court and tbe State Bar Association Mr. Allen made application for reinstatement. Tbe question was referred to a Trial Committee and it is now before us on tbe recommendation of tbe Board of Bar Commissioners that Mr. Allen be reinstated to tbe practice of law.
According to Mr. Allen’s interpretation of Rule 3.530, he bad a right to begin practicing after the expiration of bis period of suspension. He says that be brought this matter to tbe attention of tbe judge of tbe Wolfe Circuit Court. On the other band, the complainants take tbe position that under Rule 3.560 a member of tbe Association who has been disbarred or suspended cannot begin practicing until be has made application for reinstatement.
The Rules in question follow in part:
*881“3.530. When it comes to the attention of the Board that any person who has been disbarred, or who has been suspended from practice and whose period of suspension has not expired, is undertaking directly or indirectly to practice law, the matter shall be referred to the President of the Board’s committee on unauthorized practice of law or such other appropriate committee as may be provided for in the By-Laws or appointed by the President. * *
“3.560. Any member of the Association who has been disbarred or who has been suspended from practice for any cause other than failure to pay dues may apply for reinstatement. All applications for reinstatement, whether the applicant has been disbarred and whether or not, if suspended, his time of suspension has elapsed, shall be made in writing to the Court, and shall contain the information required to be contained in an application made under RCA 3.550, * * * «
It is apparent at once that there is some confusion in these Rules. They should and will be redrafted, with the view of removing the inconsistency. Under the circumstances we think the Board of Bar Commissioners properly recommended that Mr. Allen be reinstated to the practice of law, and it is so ordered. He should not be censured for having engaged in the practice of law after June 25, 1949, the date his period of suspension ended. Therefore, this order Shall be construed as becoming effective June 26, 1949.